DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to because of the following informalities:  “one answer generating” appears as though it should be “one answer generating unit”.  Appropriate correction is required.
Claims 2-8 depend upon claim 1, and thus include the aforementioned limitation(s).

Claim 6 is objected to because of the following informalities:  “is generate” appears as though it should be “is generated”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a question analysis unit” and “a question allocating unit” in claim 1, as well as “an answer output unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1-8 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: as per the “question analysis unit”, the corresponding structure in the specification appears to be the question analyzing unit 120 (see fig. 1 and associated description); as per the “question allocating unit”, the corresponding structure in the specification appears to be the question allocating unit (see fig. 1 and associated description); and as per the “answer output unit”, the corresponding structure in the specification appears to be the answer output unit 150 (see fig. 1 and associated description).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the answer generating unit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 refers to both “an answer generating unit suitable for the current question”, and “at least one answer generating unit including the determined answer generating unit”.  The examiner 
Claim 3 depends upon claim 2, and thus includes the aforementioned limitation(s), while also including further recitations of “the answer generating unit”.

Claim 4 recites the limitation "the answer generating unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 refers to both “an answer generating unit suitable for the current question”, and “at least one answer generating unit including the determined answer generating unit”.  The examiner has assumed--for the purposes of examination--that it refers to the “determined answer generating unit”.

As per claims 10-12, see the rejections of claim 2-4, above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsay (US 8,751,466).

As per claim 1, Tsay teaches an apparatus for allocating a question, the apparatus comprising: a question analysis unit generating at least one of question type information and question feature information of a current question [a content recognizer or multiple recognizers may be selected based upon the contents of a query or using metadata or user preferences (col. 7, line 60 to col. 8, line 5; col. 13, line 61 to col. 14, line 17; cols. 23-24; etc.)]; and a question allocating unit determining an answer generating unit suitable for the current question among a plurality of answer generating units based on at least one of the question type information and the question feature information, and allocating the current question to at least one answer generating unit including the determined answer generating unit [an answer engine may use rankings of a number of answer generators, including user determined/provided ranking data, to determine answer generators to provide answers to a user query (col. 8, line 61 to col. 9, line 57; cols. 25-26; col. 31, line 41 to col. 33, line 22; etc.)].
Examiner’s Note:  the elements described in the above rejections are substantially equivalent to the claimed means, as they are performing the same function in substantially the same manner.

[an answer engine may use rankings of a number of answer generators, including user determined/provided ranking data, to determine answer generators to provide answers to a user query (col. 8, line 61 to col. 9, line 57; cols. 25-26; col. 31, line 41 to col. 33, line 22; etc.); which include a number of answer engines (abstract, etc.)].

As per claim 3, Tsay teaches wherein when the answer generating unit fails to generate the answer to the current question by using a QA engine having an N-th priority, the answer generating unit generates the answer to the current question by using a QA engine having an N+1-th priority [an answer engine may use rankings of a number of answer generators, including user determined/provided ranking data, to determine answer generators to provide answers to a user query, which can include ranking multiple answers from generators according to the user ranking of the generators (col. 8, line 61 to col. 9, line 57; cols. 25-26; col. 31, line 41 to col. 33, line 22; etc.)].

As per claim 4, Tsay teaches an answer output unit outputting the answer generated by using the answer generating unit, wherein when a plurality of answers is generated for the current question, the answer outputting unit selects an answer to be output from the plurality of answers based on priorities among the plurality of answer [an answer engine may use rankings of a number of answer generators, including user determined/provided ranking data, to determine answer generators to provide answers to a user query, which can include ranking multiple answers from generators according to the user ranking of the generators (col. 8, line 61 to col. 9, line 57; cols. 25-26; col. 31, line 41 to col. 33, line 22; etc.)].
Examiner’s Note:  the elements described in the above rejections are substantially equivalent to the claimed means, as they are performing the same function in substantially the same manner.

As per claim 5, Tsay teaches wherein the question type information includes information of at least one of a domain to which the current question belongs, an answer type of the current question, a discourse type of the current question, and an emotional tone of the current question [context information from the query may be used by the determinator (col. 18, lines 23-54; etc.)].

As per claim 6, Tsay teaches wherein the question feature information is generate based on at least one of a time, a space, a position, and a named entity included in the current question [context information from the query may be used by the determinator, where the context may include user names, address, email, phone number, usernames, current location, previous queries, etc. (col. 18, lines 23-54; etc.)].

[the computing of the subset by the content recognizer set determinator may depend on one or more of contents of a query and one or more queries previously submitted by the user, and the computing of the subset by the answer generator set determinator may depend on one or more of contents of the one or more queries submitted by the user and a dictionary of combined recognition results used as an input (col. 7, line 60 to col. 8, line 5; etc.) as well as utilizing triggers/preferences from a user’s profile (col. 19, lines 8-46; etc.)].

As per claim 8, Tsay teaches wherein the previous conversation record data includes a question that is input previously than the current question, and the question allocating unit determines the answer generating unit suitable for the current question by referencing at least one of question type information and question feature information of the previous question [the computing of the subset by the content recognizer set determinator may depend on one or more of contents of a query and one or more queries previously submitted by the user, and the computing of the subset by the answer generator set determinator may depend on one or more of contents of the one or more queries submitted by the user and a dictionary of combined recognition results used as an input (col. 7, line 60 to col. 8, line 5; etc.); and context information from the query may be used by the determinator, where the context may include user names, address, email, phone number, usernames, current location, previous queries, etc. (col. 18, lines 23-54; etc.)].

As per claim 9, see the rejection of claim 1, above.

As per claim 10, see the rejection of claim 2, above.

As per claim 11, see the rejection of claim 3, above.

As per claim 12, see the rejection of claim 4, above.

As per claim 13, see the rejection of claim 7, above.

As per claim 14, see the rejection of claim 8, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-14 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Torisawa (US 2017/0242915) – discloses a QA system that differentiates between factoid and non-factoid types.
Chidlovskii (US 2004/0068486) – discloses a QA system ranking and re-ranking answers as well as ranking answer sources.
Jones (US 8,719,256) – discloses a QA system including query categorization and ranking answer guides.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125